DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is an Allowability Notice for application # 16689673, entitled: HINGE DEVICE, filed on 11/20/2019.  Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is 

the hinge device for supporting a display device, comprising: a supporting seat; a shaft rotatably passing through the supporting seat along an axis; a bearing plate being disposed on the shaft, rotating along with the shaft relative to the supporting seat, bearing the display device, and being adapted to tilt between a first position and a second position; and an elastic module including a cam and at least one elastic plate, the cam being configured on the shaft and rotating synchronously with the shaft, the elastic plate extending towards a direction that is not parallel to the axis and having an inflexible section and a flexible section, where the elastic plate has a deformation amount to provide a balance torque when the elastic plate abutting against the cam; and where, when an external force is applied on the display device to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner submits the Notice of References Cited (PTO-892), which discloses U.S. Pat. 10443285 to Fang et al.  Fang teaches the concept of counter-balancing a hinge device using a bearing and a cam.  However, Fang fails to teach the structural limitations of the elastic module, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        12-Feb-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632